COURT OF APPEALS OF VIRGINIA


Present: Judges Kelsey, Petty and Senior Judge Bumgardner


LARRY CURTIS SPURLOCK
                                                                MEMORANDUM OPINION*
v.     Record No. 1041-07-4                                          PER CURIAM
                                                                  SEPTEMBER 11, 2007
UTILITY SERVICE EXPRESS, LLC AND
 OHIO CASUALTY INSURANCE COMPANY


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Larry Curtis Spurlock, pro se, on brief).

                 (Daniel E. Lynch; John T. Cornett, Jr.; Williams & Lynch, on brief),
                 for appellees.


       Larry Curtis Spurlock appeals a decision of the Workers’ Compensation Commission

finding that his disability is not related to his work accident. We have reviewed the record and

the commission’s opinion and find that this appeal is without merit. Accordingly, we affirm for

the reasons stated by the commission in its final opinion. See Spurlock v. Utility Serv. Express,

LLC. VWC File 213-84-40 (Apr. 27, 2007). We dispense with oral argument and summarily

affirm because the facts and legal contentions are adequately presented in the materials before

the Court and argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                              Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.